        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 1 of 36




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


     APRIL WALKER, LAVONNA                            Civil Action
     DORSEY, and ALEXUS DIGGS
                                                      No. 2:20-cv-01868-LPL
                   Plaintiffs,

            v.
                                                     A JURY TRIAL IS DEMANDED
     JOHN RAIBLE, Sergeant,
     ORLANDO
     HARPER, Warden of Allegheny
     County Jail, DAVID ZETWO, Chief
     Deputy Warden, JASON BEASOM,
     Deputy Warden, JAMIE MERLINO,
     Captain, and ALLEGHENY
     COUNTY

                   Defendants.

                                       Answer
      Now Come John Raible, Orlando Harper, David Zetwo, Jamie Merlino and

Allegheny County by Assistant County Solicitor, John A. Bacharach and file their

Answer to the Plaintiffs’ Complaint, ECF Doc. 1:

      1.     This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. By

way of further answer, it is admitted that the Plaintiffs were inmates at the

Allegheny County Jail (ACJ).
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 2 of 36




      2.     This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. By

way of further answer, it is denied that the Defendants had knowledge of alleged

excessive use of force by Defendant Raible.

      3.     This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied.

      4.     This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied.

                              Jurisdiction and Venue

      5.     This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied.

      6.     This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied.

      7.     This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied.

                                       Parties

      8.     After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. This paragraph is
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 3 of 36




also argumentative and not susceptible to being concisely answered. It is admitted,

however, that April Walker was an ACJ inmate.

      9.     After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. This paragraph is

also argumentative and not susceptible to being concisely answered. It is admitted,

however, that LaVonna Dorsey was an ACJ inmate.

      10.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. This paragraph is

also argumentative and not susceptible to being concisely answered. It is admitted,

however, that Alexus Diggs was an ACJ inmate.

      11.    It is admitted that John Raible is a Sergeant employed at the ACJ.

After reasonable investigation the defendants lack sufficient information to admit

or deny the allegations of this paragraph. This paragraph is also argumentative and

not susceptible to being concisely answered. It is denied that John Raible used

excessive force.

      12.    It is admitted that Orlando Harper is the Warden of the Allegheny

County Jail. As to the remaining averments, this paragraph is a legal conclusion

that requires no response. To the extent that a response is required, the allegations

of this paragraph are denied.
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 4 of 36




      13.    It is admitted that David Zetwo is the Chief Deputy Warden of the

Allegheny County Jail. As to the remaining averments, this paragraph is a legal

conclusion that requires no response. To the extent that a response is required, the

allegations of this paragraph are denied.

      14.    It is admitted that Jason Beasom is the Deputy Warden of Operations

of the Allegheny County Jail. As to the remaining averments, this paragraph is a

legal conclusion that requires no response. To the extent that a response is

required, the allegations of this paragraph are denied.

      15.    It is admitted that Jamie Merlino is a Captain of the Allegheny County

Jail. As to the remaining averments, this paragraph is a legal conclusion that

requires no response. To the extent that a response is required, the allegations of

this paragraph are denied.

      16.    It is admitted that Allegheny County operates the ACJ.

                                Allegations of Fact.

      17.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. It is denied that the

ACJ uses excessive force.

      18.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. By way of further
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 5 of 36




answer, it is admitted that the ACJ uses a restraint chair for inmates who are a

threat to themselves, or others and that it was used 339 times in 2019.

      19.     After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      20.     Denied.

      21.     This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. By

way of further answer, the ACJ provides mental health care to inmates that is

reasonable and proper for a jail.

      22.     This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. .

This paragraph is also argumentative and not susceptible to being concisely

answered. It is, however, denied that the ACJ uses force unreasonably or as

punishment.

      23.     This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. By

way of further response, it is denied that the ACJ uses excessive force against

inmates as a matter of policy or custom. It is admitted that chemical agents were

used 122 times in 2019.
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 6 of 36




      24.    This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. .

This paragraph is also argumentative and not susceptible to being concisely

answered.

      25.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. By way of further

response, it is denied that the ACJ uses excessive force against inmates as a matter

of policy or custom. It is admitted that Tasers were used146 times in 2019.

      26.    Denied. By way of further response, it is denied that the ACJ uses

excessive force against inmates as a matter of policy or custom.

      27.    Denied. By way of further response, it is denied that the ACJ uses

excessive force against inmates as a matter of policy or custom. . This paragraph is

also argumentative and not susceptible to being concisely answered.

      28.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. By way of further

response, it is denied that the ACJ uses excessive force against inmates as a matter

of policy or custom. It is admitted however, that the ACJ used a restraint chair 339

times in 2019.
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 7 of 36




      29.    This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. By

way of further response, it is denied that the ACJ uses excessive force against

inmates as a matter of policy or custom. This paragraph is also argumentative and

not susceptible to being concisely answered.

      30.    Denied. It is, however, admitted that the restraint chair is used at the

ACJ when required for the safety and security of the inmates, the staff or the

institution. An inmate is immobilized in the restraint chair.

      31.    Denied. All uses of force are governed by policy and are reviewed for

compliance with policy. Use of excessive force or using force as punishment is not

permitted.

      32.    Denied. The use of the restraint chair is governed by a written policy.

The defendants incorporate the policy by reference. Use of excessive force or using

force as punishment is not permitted.

      33.    Denied. It is admitted that use of force at the ACJ may be planned or

unplanned. The Defendants incorporate the policy by reference.

      34.    Denied. It is admitted that use of force at the ACJ may be planned or

unplanned. The Defendants incorporate the policy by reference.
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 8 of 36




      35.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. By way of further

response, it is denied that the ACJ uses excessive force against inmates as a matter

of policy or custom.

      36.    Denied. All uses of force are reviewed for compliance with policy.

                                      Training
      37.    This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied.

      38.    This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied.

      39.    This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. By

way of further answer, the ACJ provides substantial training related to use of force,

some of which relates to inmates with mental health conditions. Correctional officers

are not medical professionals and do not make medical decisions.

      40.    This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. By

way of further answer, the ACJ provides substantial training related to use of force,

some of which relates to inmates with mental health conditions.
         Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 9 of 36




        41.   This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. By

way of further answer, the ACJ provides substantial training related to use of force,

some of which relates to inmates with mental health conditions.

        42.   This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. By

way of further answer, the ACJ provides substantial training and supervision related

to use of force, some of which relates to inmates with mental health conditions.

                                    Defendant Raible

        43.   Admitted.

        44.   Defendant Raible often works on Level 4 and at times on Level 5 MD.

        45.   Sergeant Raible had some authority regarding use of force by virtue of

his rank.

        46.   After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. By way of further

response Sergeant Raible does participate with the Special Emergency Response

Team.
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 10 of 36




      47.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      48.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. By way or further

answer, use of force at the ACJ is governed by policy. All uses of force are reviewed

by command staff for compliance with policy. Sergeant Raible denies that he used

excessive force against any inmate.

      49.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. Sergeant Raible

denies that he used excessive force against any inmate.

      50.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      51.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. Sergeant Raible

denies that he used excessive force against any inmate.

      52.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. By way of further

answer, all uses of force are reviewed by Command Staff, but not necessarily by all
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 11 of 36




of them every time. Sergeant Raible denies that he used excessive force against any

inmate.

      53,    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      54.    Denied. All uses of force are reviewed by Command Staff, but not

necessarily by all of them every time. It is denied that the reviews are superficial or

meaningless.

      55.    It is denied that Sergeant Raible used excessive force against any

inmate. No defendant is aware of unreasonable use of force by Sergeant Raible.

      56.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. By way of further

answer Corrections Officers receive training that is applicable to inmates with

mental health problems, but corrections officers are not mental health professionals.

      57.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. By way of further

answer, excessive force against inmates is not condoned or tolerated.
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 12 of 36




                                   April Walker

      58.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      59.    Admitted.

      60.    After reasonable investigate on the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      61.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      62.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      63.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      64.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      65.    Defendant Raible denies that he made no attempt to deescalate.

      66.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. Defendant Raible
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 13 of 36




denies that Defendant Raible sprayed Ms. Walker with OC without warning or for

several seconds, but he did spray her with OC.

      67.    What Defendant Raible believes to be the incident, was recorded and

the recording speaks for itself.

      68.    Denied.

      69.    What Defendant Raible believes to be the incident, was recorded and

the recording speaks for itself.

      70.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      71.    Ms. Walker was taken to the shower to decontaminate herself.

      72.    Denied.

      73.    Denied.

      74.    After reasonable investigation the defendants lack sufficient

information to affirm or deny the allegations of this paragraph. By way of further

answer medical clearance is not required for an unplanned use of force.

      75.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. Medical treatment of

inmates is not a corrections decision.
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 14 of 36




       76.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. It is admitted that Ms.

Walker was taken to the hospital.

       77.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. It is admitted,

however, that Ms. Walker was taken to Allegheny General Hospital.

       78.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. It is admitted,

however, that Ms. Walker gave birth on or about July 4, 2019.

       79.    This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied.

       80.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. There is a written

report of this incident that speaks for itself.

       81.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. There is a written

report of this incident that speaks for itself.
         Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 15 of 36




         82.   After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. It is, admitted that a

taser was used. There is a written report of this incident that speaks for itself.

         83.   Denied. There is a written report of this incident that speaks for itself.

         84.   After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. There is a written

report of this incident that speaks for itself.

         85.   Denied. There is a written report of this incident that speaks for itself.

         86.   Denied. There is a written report of this incident that speaks for itself.

         87.   Denied.

         88.   Denied, but Ms. Walker was placed in a restraint chair.

         89.   Denied.

         90.   Denied. All restraint chair use is clear by medical and mental health

staff.

         91.   Denied.

         92.   Denied. No record of a grievance has been located.
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 16 of 36




      93.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      94.    Denied. All uses of force are reviewed.

      95.    All uses of force are reviewed by command staff.

      96.     Monthly use of force reports are made to the Pennsylvania Department

of Corrections by the ACJ.

                                  LaVonna Dorsey

      97.    This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. It is

admitted, however, that Ms. Dorsey was an inmate at the ACJ.

      98.    After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      99.    Denied.

      100. Denied. The ACJ does not use solitary confinement. It is admitted that

Ms. Dorsey was housed on Pod 4F in August 2019.

      101. Inmates on RHU status take their meals in their cell.
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 17 of 36




       102. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. There is a written

report of this incident that speaks for itself.

       103. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. It is admitted that Ms.

Dorsey threatened to spit on an inmate worker.

       104. It is admitted that a misconduct was issued to Ms. Dorsey.

       105-128. Denied. On August 28, 2019 Sergeant Raible was making rounds

when Officers Knight and Fitzwilliam requested assistance because Ms. Dorsey was

threatening to spit on those officers while they transferred Inmate Dorsey from cell

202 to 208 for verbally arguing with the inmate housed in Cell 201, disrupting the

pod. When Sergeant Raible approached cell 202, occupied by Inmate Dorsey, he

gave her a verbal order to place her hands through the wicket to be handcuffed and

tethered . Inmate Dorsey refused that order and pointed to her jumpsuit, full of "her

property." Sergeant Raible asked Ms. Dorsey what she had in her jumpsuit and she

refused to answer him. Based on her behavior, He unholstered by county issued

TASER and ordered Inmate Dorsey to the ground at TASER-point for the safety and

security of the jail because he suspected she may have unknown contraband on her

person that could be harmful to herself. Ms. Dorsey complied. Sergeant Raible then
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 18 of 36




secured Inmate Dorsey with handcuffs; tethered and spit hood applied. Inmate

Dorsey was then assisted to her feet and escorted to the shower cage to be strip-

searched due to her concealing items inside her jumpsuit, prior to being moved to

cell 208. Sergeant Raible stood out of sight during the strip-search However, he

observed a black bra and white underwear being thrown at officers through the

wicket. He observed the black bra strike Officer Knight in her torso. Due to Inmate

Dorsey assaulting Officer Knight, Sergeant Raible came around the corner of the

wall into the shower area and administered a two to three second bursts of oleoresin

capsicum to Ms. Dorsey's facial area and torso. Inmate Dorsey decontaminated

herself for approximately 10 minutes by showering, while officers and staff waited

for the restraint chair to arrive. Once secured in the restraint chair, Ms. Dorsey was

transferred to intake, cell H9; restraint straps checked for tightness by medical and

inmate cleared by medical for any injuries . While occupying cell H9, Inmate Dorsey

attempted to remove the current spit hood by chewing on it, resulting in Sergeant

Raible re-entering the cell with Officer Bowman so that a new spit hood could be

applied.

      129. After reasonable investigation the defendants lack sufficient information

to admit or deny the allegations of this paragraph.
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 19 of 36




      130. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. Prior clearance was

not required to use OC spray under the circumstances.

      131. Denied. Medical treatment is not provided by correctional staff.

Sergeant Raible did not deny or restrict medical treatment of the Plaintiff.

      132. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. There is no record

of an inmate complaint for this incident.

      133. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      134. Denied. Compliance without the use of force was attempted. Medical

clearance was not required under the circumstances.

      135. Denied.

                                   Alexus Diggs

      136. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 20 of 36




       137. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. It is admitted that

Level 5 MD houses inmates who have a mental health diagnosis.

       138. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied.

       139. It is admitted that Ms. Diggs was housed on 5 MD and the she wrote

grievances. The documents speak for themselves.

       140. It is admitted that inmates in 5MD are not usually allowed writing

utensils in their cells.

       141. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

       142. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

       143. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

       144. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 21 of 36




      145. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. Denied as to

Sergeant Raible.

      146. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      147. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      148. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. A shower is for

decontamination.

      149. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      150. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. It is admitted that

Ms. Diggs covered her cell door window.

      151. It is admitted that Ms. Diggs was placed in the restraint chair. It is

denied that Ms. Diggs was placed in the restraint chair merely because she covered

her cell door window.
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 22 of 36




      152. Denied.

      153. Denied.

      154. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      155. A spit mask was placed on Ms. Diggs as a safety precaution.

      156.     After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      157. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      158. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      159. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. No grievance

related to this complaint has been located.

      160. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. Sergeant Raible is a

corrections officer, he is not qualified to conduct mental or physical health

evaluations.
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 23 of 36




       161. Denied all uses of force are reviewed by Command Staff.

                               Supervisory Defendants

       162. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. It is

admitted, however, that Orlando Harper is the Warden of the ACJ and the highest

ranking officer at that facility.

       163.   This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. It is

admitted that Chief Deputy Warden Zetwo has supervisory authority at the ACJ.

       164. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. It is

admitted that Deputy Warden Beasom has supervisory authority at the ACJ.

       165. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied.

       166. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. By

way of further answer, the Supervisory Defendants have and will act to correct any

unnecessary force against an inmate.
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 24 of 36




      167. All use of force incidents are reviewed by Command Staff. However,

not all Command Staff review all uses of force.

      168. ACJ policy requires uses of force to be documented.

      169. It is admitted that uses of force are reviewed. The review process is

described in a written Allegheny County Bureau of Corrections Policy, which is

incorporated by reference.

      170. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. It is admitted that all

uses of force and that some or all of the Supervisory Defendants may review any

particular incident.

      171. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied.

      172. Uses of force are reported to the Pennsylvania Department of

Corrections. The documents speak for themselves.

      173. The ACJ does prepare and submit monthly use of force statistics to

the Commonwealth of Pennsylvania. As to the remaining averments of this

paragraph, after reasonable investigation the defendants lack sufficient information

to admit or deny the allegations of this paragraph.
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 25 of 36




      174. It is admitted that the Warden causes reports to be submitted to the

Allegheny County Jail Oversight Board on a monthly basis.

      175. This paragraph is a legal conclusion and it is argument that requires

no response. To the extent that a response is required, the allegations of this

paragraph are denied. Moreover, it includes generalizations that cannot be

answered. The ACJ grievance process is described in one or more written

Allegheny County Bureau of Corrections Policies, which is incorporated by

reference.

      176. The ACJ Policy is a writing that speaks for itself.

      177. This paragraph is a legal conclusion and it is argument that requires

no response. To the extent that a response is required, the allegations of this

paragraph are denied. Moreover, it includes generalizations that cannot be

answered. The ACJ use of force policies and investigation policies are writings that

speak for themselves.

      178. Denied. The Pennsylvania Administrative Code speaks for itself.

      179. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. Moreover, this

paragraph is argument and not pleading. This information is not documented by

Warden Harper personally.
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 26 of 36




      180. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      181. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied.

      182. This paragraph is a legal conclusion and argument that requires no

response. To the extent that a response is required, the allegations of this paragraph

are denied.

      183. This paragraph is a legal conclusion and argument that requires no

response. To the extent that a response is required, the allegations of this paragraph

are denied.

      184. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. By

way of further answer, uses of force and

      185. Denied. ACJ polices are regularly reviewed and modified. ACJ

policies comply with DOC regulations, state law, Federal Law, and ACA

standards.

      186. Denied. The ACJ provides regular training to its employees consistent

with law and accepted correctional practices.
         Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 27 of 36




         187. Denied,

                      Count I Fourteen Amendment- Excessive Force
                              Defendants Raible and Merlino

         188.   All prior paragraphs are incorporated by reference.

         189-196. These paragraphs are legal conclusion that requires no response.

To the extent that a response is required, the allegations of these paragraph are

denied. By way of further response, Defendants Raible and Merlino (as to Ms.

Walker) deny that excessive force was used against Ms. Walker and/or Ms. Dorsey

and /or Ms. Diggs under the facts and circumstances existing at that time and

place.

                    Count II Fourteenth Amendment-Excessive Force
                        Defendants Harper, Zetwo and Beasom

         197. All prior paragraphs are incorporated by reference.

         198-207     These paragraphs are legal conclusion that requires no

response. To the extent that a response is required, the allegations of these

paragraph are denied. By way of further response, Defendants Harper, Zetwo and

Beasom deny that excessive force was used against Ms. Walker and/or Ms. Dorsey

and /or Ms. Diggs under the facts and circumstances existing at that time and

place. Proper training was provided to ACJ employees. The ACJ has created and
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 28 of 36




enforced legal and correct correctional policies. The Defendants provided

reasonable and legal supervision over their subordinate employees.

                                 Count III: Battery
                                 Defendant Raible

      208. All prior paragraphs are incorporated by reference.

      209-211.      Defendants touching the Plaintiffs was justified or privileged.

                                    Count IV
                          Americans With Disabilities Act
                           Defendant Allegheny County

      212. All prior paragraphs are incorporated by reference.

      213. Admitted.

      214. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph. It is specifically

denied that the ACJ discriminated against the Plaintiffs or did not reasonably

accommodate their alleged disabilities.

      215. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. It is

specifically denied that the ACJ discriminated against the Plaintiffs or did not

reasonably accommodate their alleged disabilities.

      216. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. It is
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 29 of 36




specifically denied that the ACJ discriminated against the Plaintiffs or did not

reasonably accommodate their alleged disabilities.

      217. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. It is

specifically denied that the ACJ discriminated against the Plaintiffs or did not

reasonably accommodate their alleged disabilities.

      218. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. It is

specifically denied that the ACJ discriminated against the Plaintiffs or did not

reasonably accommodate their alleged disabilities.

      219. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. It is

specifically denied that the ACJ discriminated against the Plaintiffs or did not

reasonably accommodate their alleged disabilities.

      220. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. It is

specifically denied that the ACJ discriminated against the Plaintiffs or did not

reasonably accommodate their alleged disabilities.

      221. This paragraph is a legal conclusion that requires no response. To the

extent that a response is required, the allegations of this paragraph are denied. By
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 30 of 36




way of further Answer inmates with mental health disabilities are not denied

writing implements they have denied them in their cells for safety and security

reasons.

      222. Denied. This paragraph is an aggregation of opinions and arguments

that cannot be concisely answered. As the opinions and arguments, not answer is

necessary. To the extent that any answer is required, the allegations of this

paragraph are denied. It is specifically denied that the ACJ discriminated against

the Plaintiffs or did not reasonably accommodate their disabilities.

      223. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

                           Count V- Rehabilitation Act
                           Defendant Allegheny County

      224.   All prior paragraphs are incorporated by reference.

      225. After reasonable investigation the defendants lack sufficient

information to admit or deny the allegations of this paragraph.

      226-235.     The Defendants incorporate their answers to Count IV. The

Rehabilitation Act and the Americans With Disabilities Act regulate the same

conduct and are governed by the same elements, except for the Rehabilitation

Act’s requirement that the public entity receive Federal Funding.
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 31 of 36




                                    Other Defenses

       236. The Defendants incorporate the foregoing paragraphs as though set

forth completely herein.

       237. Plaintiffs have failed to establish, and cannot establish, proper subject-

matter jurisdiction to sustain this suit.

       238. Plaintiffs have failed to state facts showing, and cannot establish facts

showing, that the Defendants acted under color of state, local or federal statute,

ordinance, custom, policy, regulation, usage, law, or authority in a way violating any

due process rights, other constitutional rights, or other legal rights had by Plaintiffs.

       239. Plaintiffs have failed to establish, and cannot establish, that the

Defendants implemented or followed any unconstitutional customs or policies, that

any Defendant knew of, should have known of, or acquiesced in, any

unconstitutional conduct, customs, or policies, or that the Defendants engaged in any

constitutional conduct in any way whatsoever.

       240. The Defendants engaged in no actions, customs, directives, inactions,

policies, practices, procedures, or protocols that interfered with Plaintiffs’

constitutional/legal   rights   while       in   the   ACJ,   that   violated   Plaintiffs’

constitutional/legal rights, and/or that violated any duties the Defendants had to

Plaintiffs.
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 32 of 36




      241. The Defendants engaged in no actions, customs, directives, inactions,

policies, practices, procedures, or protocols that caused Plaintiffs any harms,

injuries, or damages.

      242. The Defendants were not recklessly indifferent to, or deliberately

indifferent to, Plaintiffs’ needs and/or rights.

      243. At no time did the Defendants act in any way that could be deemed

negligent, reckless, or recklessly, deliberately, or intentionally indifferent to

Plaintiffs’ constitutional rights and/or other legal rights.

      244. Plaintiffs have failed to state a claim, and cannot establish a claim,

entitling Plaintiffs to judgment against, or entitling Plaintiffs to recover any

damages, attorneys’ fees, or costs from, any County Defendant.

      245. Plaintiffs have failed to state a claim, and cannot establish a claim, of

any civil rights violation or other violation by the Defendants.

      246. Plaintiffs have otherwise failed to state any claim, and cannot establish

any claim, upon which relief can be granted against the Defendants under the

Fourteenth Amendment to the U.S. Constitution, the Eighth Amendment to the U.S.

Constitution, the Fourteenth Amendment to the U.S. Constitution, any other

provision of the U.S. Constitution, 42 U.S.C. §§ 1983, 1988, any U.S. civil rights

act and/or amendments thereto, any other federal laws or provisions, any provision
        Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 33 of 36




of the Pennsylvania Constitution, any other Pennsylvania laws or provisions, or any

other legal or equitable authority of any type whatsoever.

       247. The individual defendants are entitled to qualified immunity from suit

and/or from liability in this case.

       248. At all times relevant hereto, the Defendants took appropriate actions

and used appropriate customs, directives, policies, practices, procedures, and

protocols to protect Plaintiffs’ rights while at the ACJ and to meet all duties the

Defendants had to Plaintiffs.

       249. The Defendants met all their constitutional and statutory duties vis-à-

vis Plaintiffs.

       250. Plaintiffs failed to seek redress of Plaintiffs’ grievances through the

federal and/or Pennsylvania laws relating to prison litigation reform.

       251. Plaintiffs have otherwise failed to exhaust his administrative remedies.

       252. Plaintiffs have procedurally defaulted on his claims in this suit.

       253. Plaintiffs have otherwise waived all claims against the Defendants.

       254. Plaintiffs’ suit is barred wholly or in part by the applicable statute of

limitations.

       255. Plaintiffs’ suit is barred by laches.
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 34 of 36




      256. Plaintiffs’ suit and requests for damages are otherwise barred by law

and/or equity.

      257. To the extent not already pled by the Defendants, these Defendants

asserts that Plaintiffs cannot demonstrate any conduct, policy, harm, injury, or

damage constituting a constitutional violation and/or establishing a right to relief.

      258. The Defendants are entitled to recover from Plaintiffs all attorneys’ fees

and costs incurred by the County in defending this suit.

      259. The policy and custom of Allegheny County was to provide inmates of

the Allegheny County Jail with reasonable and necessary medical care and to

accommodate disabled inmates.

      260. The Defendants provided Plaintiffs with due process of law.

      261. The Plaintiffs failed to mitigate their alleged damages.

      262. The actions of the Defendants were not the cause in fact or the

proximate cause of the Plaintiffs’ alleged injuries or damages.

      263. The Defendants reserve the right to raise all other defenses available

under any and all applicable laws by amending his answer and affirmative defenses

and/or by raising such other defenses at the summary judgment stage of this case

and/or by raising such other defenses at the trial of this case.
Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 35 of 36




264. The Plaintiffs voluntarily assumed a known risk of injury.

                              Class Certification

265. Class certification must be denied because
      a. the class is not so numerous that joinder of all members is

      impracticable;

      b. the claims or defenses of the representative parties are not

      typical of the claims or defenses of the class;

      c. the representative parties will not fairly and adequately

      protect the interests of the class;

      d. prosecuting separate actions by or against individual class

      members would not create a risk of

            (1) inconsistent or varying adjudications with respect

            to individual class members that would establish

            incompatible standards of conduct for the party

            opposing the class or

            (2) adjudications with respect to individual class

            members that, as a practical matter, would be

            dispositive of the interests of the other members not

            parties to the individual adjudications or would
       Case 2:20-cv-01868-LPL Document 16 Filed 02/08/21 Page 36 of 36




                   substantially impair or impede their ability to protect

                   their interests;

             e. the Defendants have not acted or refused to act on grounds

             that apply generally to the class, so that final injunctive relief

             or corresponding declaratory relief is appropriate respecting

             the class as a whole;

             f. questions of law or fact common to class members do not

             predominate over any questions affecting only individual

             members; and

             g. a class action is not superior to other available methods for

             fairly and efficiently adjudicating the controversy.

      WHEREFORE, the Defendants demands judgment in its favor against

Plaintiffs. The Defendants also demands all attorneys’ fees and all costs incurred by

them in defending this suit.

JURY TRIAL DEMANDED
                                 Respectfully submitted
                                 /s/John A. Bacharach
                                 Allegheny County Assistant Solicitor
                                 Allegheny County Law Department
                                 300 Fort Pitt Commons Building
                                 445 Fort Pitt Boulevard
                                 Pittsburgh, PA 15219
                                 (412) 350-1150
